AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case



                                          UNITED STATES DISTRICT C URJ
                                             SOUTHERN DISTRICT OF CALIFOR
                                                                                                          MAR 1 6 2020

               UNITED STA TES OF AMERICA                              JUDGMENT IN              CRIMIIN\.kLD~ASWOURT
                                                                                                ~UTHE.RJIJ DISTRICT QF Ct\Llf;Q_l'3,l)IIA
                                     V.                                                       e4it'" or Aner November I, !Offl'Th"Y
                  ELI LOPEZ-RODRIGUEZ (2)
                                                                         Case Number:        3:20-CR-00237-GPC

                                                                      Michael David Stein, CJA
                                                                      Defendant"s Attorney
USM Number                           92351-298
• -
THE DEFENDANT:
IZI    pleaded guilty to count(s)         17 of the Indictment

D      was found guilty on count(s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                          Count
8: 1326 -Attempted Reentry of Removed Alien                                                                                     17




    The defendant is sentenced as provided in pages 2 through     _ _ _2_ _ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                  is         dismissed on the motion of the United States.

 [ZI   Assessment : $100.00 - Waived


 •     JVT A Assessment*: $

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 1Z1    Fine waived        D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                      March 13, 2020



                                                                      HON. GONZALO P. CURIEL
                                                                      UNITED STATES DISTRICT JUDGE
AO 2458 (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ELI LOPEZ-RODRIGUEZ (2)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3 :20-CR-0023 7-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time Served




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.
      -------------


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STA TES MARSHAL




                                                                                                   3 :20-CR-0023 7-GPC
